CATALYST PAPER CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the three months ended March 31, 2010 and 2009 (unaudited) CATALYST PAPER CORPORATION CONSOLIDATED BALANCE SHEETS (in millions of Canadian dollars) March 31, December 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable (note 15 (a)) Inventories (note 5) Prepaids and other (note 6) Property, plant and equipment (note 7) Other assets (note 8) $ $ Liabilities Current liabilities Accounts payable and accrued liabilities (note 9) $ $ Current portion of long-term debt Long-term debt (note 10) Employee future benefits (note 11) Other long-term obligations Future income taxes Deferred credits Equity Shareholders’ equity Common stock:no par value; unlimited shares authorized; issued and outstanding: 381,753,490 shares (December 31, 2009 – 381,753,490 shares) Preferred stock: par value determined at time of issue; authorized 100,000,000 shares; issued and outstanding: nil shares – – Additional paid-in capital Deficit ) ) Accumulated other comprehensive income (loss) (note 12) ) ) Non-controlling interest (deficit) ) ) $ $ Contingent liabilities (note 17) The accompanying notes are an integral part of the consolidated financial statements. On behalf of the Board: Richard Garneau Thomas S. Chambers Director Director CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (in millions of Canadian dollars, except where otherwise stated) (unaudited) Three months ended March 31, Sales $ $ Operating expenses Cost of sales, excluding depreciation and amortization Depreciation and amortization Selling, general and administrative Restructuring (note 4) Operating earnings (loss) ) Interest expense, net ) ) Gain on cancellation of long-term debt (note 10) – Foreign exchange gain (loss) on long-term debt ) Other expense, net (note 13) ) ) Earnings (loss) before income taxes ) Income tax expense (recovery) ) Net earnings (loss) ) Net (earnings) loss attributable to non-controlling interest ) Net earnings (loss) attributable to the Company $ ) $ Basic and diluted net earnings (loss) per share attributable to the Company’s common shareholders (in dollars) $ ) $ Weighted average number of Company common shares outstanding (in millions) The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in millions of Canadian dollars) (unaudited) Three months ended March 31, Net earnings (loss) $ ) $ Other comprehensive income (loss), net of taxes: Employee future benefits liability adjustment, net of taxes of $4.9 million (2009– $nil) – Reclassification of amortization of employee future benefits, net of taxes of $0.3 million (2009 – $0.2 million) Unrealized net gain (loss) on cash flow revenue hedges, net of taxes of $1.6 million (2009 – $1.5 million) ) Reclassification of net (gain) loss on cash flow revenue hedges, net of taxes of $1.4 million (2009 – $2.9 million) ) Foreign currency translation adjustments, net of related hedging activities, net of taxes of $0.6 million (2009 – $1.1 million) ) Unrealized gain on interest rate hedges, net of taxes of $nil (2009 – $nil) – Other comprehensive income, net of taxes Total comprehensive income (loss) ) Comprehensive (income) loss attributable to non-controlling interest: Net (earnings) loss ) Other comprehensive income, net of taxes of $nil (2009 – $nil) ) – Comprehensive (income) loss attributable to non-controlling interest ) Comprehensive income (loss) attributable to the Company $ ) $ The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF EQUITY (in millions of Canadian dollars) Equity attributable to the Company Common stock # of shares $ Additional paid-in capital Retained earnings (deficit) Accumulated other comprehensive income (loss) Non-controlling interest (deficit) Total Balance as at December 31, 2008 $ $ $ ) $ ) $ ) $ Stock option compensation expense – Net earnings (loss) – – – ) – ) ) Distributions to non-controlling interest – ) ) Other comprehensive income (loss), net of tax – ) ) ) Balance as at December 31, 2009 $ $ $ ) $ ) $ ) $ Stock option compensation expense – Net earnings (loss) – – – ) – ) ) Distributions to non-controlling interest – ) ) Other comprehensive income (loss), net of tax – Balance as at March 31, 2010 (unaudited) $ $ $ ) $ ) $ ) $ The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in millions of Canadian dollars) (unaudited) Three months ended March 31, Cash flows provided (used) by: Operations Net earnings (loss) $ ) $ Items not requiring (providing) cash Depreciation and amortization Future income taxes ) Foreign exchange loss (gain) on long-term debt ) Gain on cancellation of long-term debt (note 10) – ) Employee future benefits, expense under cash contributions ) ) Decrease in other long-term obligations ) ) Gain on disposal of property, plant and equipment ) ) Derivative financial instruments ) Other Changes in non-cash working capital Accounts receivable ) Inventories Prepaids and other ) ) Accounts payable and accrued liabilities ) ) Cash flows provided (used) by operations ) Investing Additions to property, plant and equipment ) ) Proceeds from sale of property, plant and equipment Increase in other assets ) ) Cash flows provided (used) by investing activities ) Financing Increase (decrease) in revolving loan and loan payable ) Proceeds on termination of debt foreign currency contracts – Settlement on purchase of debt securities – ) Deferred financing costs – ) Note exchange costs ) – Decrease in other long-term debt ) ) Cash flows provided (used) by financing activities ) Cash and cash equivalents, increase (decrease) in the period ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures: Income taxes paid (received) $ ) $ Net interest paid Non-cash exchange of 8.625% Senior Notes ) – Non-cash issuance of 11.0% Senior Notes – Non-cash difference in carrying value of Senior Notes on modification – The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION CONSOLIDATEDBUSINESS SEGMENTS (in millions of Canadian dollars) (unaudited) Specialty printing papers Newsprint Pulp Total Three months ended March 31, 2010 Sales $ $ $ 1 $ Amortization Operating earnings (loss) Additions to property, plant and equipment Three months ended March 31, 2009 Sales $ $ $ 1 $ Amortization Operating earnings (loss) ) Additions to property, plant and equipment 1 Pulp sales are stated net of inter-segment pulp sales of $1.4 million for the three months ended March 31, 2010 (three months ended March 31, 2009 – $7.7 million). CATALYST PAPER CORPORATION (in millions of Canadian dollars, except where otherwise noted) (unaudited) Notes to the Consolidated Financial Statements 1. Basis of presentation The consolidated financial statements include the accounts of the Company and, from their respective dates of acquisition of control or formation, its wholly-owned subsidiaries and partnerships.In addition, the consolidated financial statements include the accounts of the Company's joint venture, Powell River Energy Inc., a variable interest entity (“VIE”).All inter-company transactions and amounts have been eliminated on consolidation. Effective for the year ended December 31, 2009, the Company adopted U.S. generally accepted accounting principles (“U.S. GAAP”) for presentation of its consolidated financial statements for Canadian and United States reporting requirements. Historically, the Company has presented its annual and interim consolidated financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) with reconciliation in its annual consolidated financial statements to U.S. GAAP for material recognition and measurement differences. As a result of this transition to U.S. GAAP, the Company has presented its 2009 annual audited consolidated financial statements in accordance with U.S. GAAP, including a reconciliation to Canadian GAAP for material recognition and measurement differences in note 33, “Reconciliation of United States and Canadian Generally Accepted Accounting Principles” and restated its interim consolidated financial statements for 2009. The accompanying unaudited interim consolidated financial statements have been prepared in accordance with U.S. GAAP, on a basis consistent with those followed in the December 31, 2009, audited annual consolidated financial statements, except as disclosed in note 3 below. These unaudited interim consolidated financial statements do not include all information and note disclosures required by U.S. GAAP for annual financial statements, and therefore should be read in conjunction with the December 31, 2009 audited consolidated financial statements and the notes thereto. In the opinion of the Company, the unaudited interim consolidated financial statements contained herein contain all the information and note disclosures necessary to fairly present the results of the interim periods included.The results for the periods included herein may not be indicative of the results for the entire year. 2. Segmented information The Company operates in three business segments: Specialty printing papers –Manufacture and sale of mechanical specialty printing papers Newsprint –Manufacture and sale of newsprint Pulp – Manufacture and sale of long-fibre Northern Bleached Softwood Kraft pulp The segments are managed separately.Five manufacturing facilities, including a paper recycling facility, are located in the province of British Columbia, Canada and one manufacturing facility is located in Arizona, U.S.A.Inter-segment sales consist of pulp transfers at cost up to December 31, 2009, and at market prices thereafter.The Company has not restated its comparative numbers for this change in policy as the change is not material to the comparative numbers.However, this change could be material in future periods if pulp market prices increase or average costs decrease. 3. Significant accounting policies Effective January 1, 2010, the Company changed its policy on the classification of foreign exchange gains and losses on the ineffective portion of its U.S dollar revenue risk management instruments, on the portion that is excluded from the assessment of hedge effectiveness, and on translation of working capital balances denominated in foreign currencies.The respective foreign exchange gains and losses previously recognized in “Sales” are now recognized in “Other expense, net”. The Company is continuing to classify the effective portion of gains or losses on its currently designated U.S. dollar revenue risk management instruments in the same income statement line items as the hedged item in “Sales”.In addition, the Company also changed its policy on the classification of changes in the fair value of all commodity swap agreements not designated as hedges for accounting purposes that were previously recognized in “Sales” and “Cost of Sales, excluding depreciation and amortization”.The changes in the fair value related to these instruments are now recognized in “Other expense, net”.The new policies adopted are considered preferable as they increase the transparency of the economic hedging activity. The above changes resulted in an increase of $0.9 million to “Sales” and a decrease of $0.1 million to “Cost of sales, excluding depreciation and amortization” with an offsetting increase of $1.0 million to “Other expense, net” for the three months ended March 31, 2010 (three months ended March 31, 2009 – an increase of $8.4 million to “Sales” and $0.6 to “Cost of sales, excluding depreciation and amortization”).These changes were applied retrospectively. The Company has decided that it will no longer designate its U.S. dollar revenue risk management instruments as cash flow hedges for accounting purposes after March 31, 2010. CATALYST PAPER CORPORATION (in millions of Canadian dollars, except where otherwise noted) (unaudited) Notes to the Consolidated Financial Statements 3. Changes in significant accounting policies… continued Recently implemented accounting changes In June 2009, the Financial Accounting Standards Board (“FASB”) further amended the Consolidation Topic of the Accounting Standards Codification (“ASC”), as it relates to the consolidation of VIEs.The amendments change how an entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated.Qualified special-purpose entities are no longer exempt from consolidation requirements.The determination of whether a company is required to consolidate an entity is based on, among other things, an entity’s purpose and design and a company’s ability to direct the activities of the entity that most significantly impact the entity’s economic performance.The amendments to this Topic become effective on January 1, 2010.The Company has assessed the impact of these amendments and has determined that these amendments have no impact on the Company’s consolidated financial statements or disclosures as the Company continues to be the primary beneficiary in PREI. In February 2010, the FASB amended its guidance on subsequent events contained in the ASC. The amendments eliminate the requirement to disclose the date through which an entity has evaluated subsequent events. The Company adopted the amended guidance in its consolidated financial statement disclosures for its interim financial statements for the three-month period ended March 31, 2010. Changes in future accounting standards There were no new pronouncements issued by the FASB that may impact the Company’s consolidated financial statements for future periods. 4. Restructuring costs During the three months ended March 31, 2010, approximately 300 Elk Falls employees who had been on protracted lay-offs due to prolonged periods of production curtailment became eligible to elect to receive severance payments if they forfeited their rights of recall pursuant to the terms of the labour agreements. Approximately 200 of these employees requested a severance during the quarter. The Company also incurred severance costs for approximately 50 hourly employees on lay-off at its Elk Falls, Port Alberni, and Powell River mills due to restructuring and other initiatives. The Company recorded total severance cost of $13.1 million during the quarter related to the above. The indefinite curtailment of the Company’s Crofton No. 1 (“C1”) machine and its paper recycling facility in Coquitlam affected approximately 70 employees through lay-offs, approximately half of which are non-unionized employees of the Company’s paper recycling facility (“PRD”). Substantially all of PRD employees requested to receive severance payments rather than maintain their employment in a lay-off status, resulting in severance costs of $1.0 million during the three months ended March 31, 2010. The Company’s restructuring expenses and related provisions were as follows: Three months ended March 31, 2010 Initiatives Initiatives Initiatives Initiatives Total Balance, beginning $ $ $ $
